Citation Nr: 1037993	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  02-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Travel Board hearing was held at the RO 
in June 2003 before the undersigned Veterans Law Judge and a copy 
of the hearing transcript has been added to the record.

In May 2004, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

In December 2008, the Board denied the Veteran's claims.  He 
timely appealed to the Court of Appeals for Veterans Claims 
(Court) and, in March 2010, the Court vacated and remanded the 
Board's decision pursuant to a Joint Motion for Remand.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  In this case, however, the medical 
evidence indicates only that the Veteran has been diagnosed as 
having PTSD with paranoid and depressive features.  Thus, the 
issues on appeal are as stated on the title page of this 
decision.

The appeal is REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on his part.




REMAND

The Veteran has contended that he incurred PTSD during active 
service, including while he was on temporary duty (TDY) in the 
Republic of Vietnam.  The Veteran specifically has contended that 
his in-service stressors included being on aircraft during 
missions which involved picking up body bags of deceased service 
personnel all over Southeast Asia, including on TDY in Vietnam, 
while he was on active service in Thailand.  Both parties 
concluded in the Joint Motion for Remand that the Board erred in 
not conducting additional development with regard to this claimed 
in-service stressor prior to denying the Veteran's service 
connection claim for PTSD in December 2008.  

The Board observes that, although the Veteran's service personnel 
records reflect only that he was assigned to the 70th Aviation 
Detachment in Thailand from August 1970 to July 1971, he has 
submitted active service pay records showing that he served in a 
"combat zone" in January, February, and March 1971.  The 
Veteran's service personnel records also show that his military 
occupational specialty (MOS) was airplane mechanic.  The Joint 
Services Records Research Center (JSRRC) determined in January 
2008 that it was possible that the Veteran made regular trips to 
Vietnam based on his MOS.  The JSRRC suggested that the Veteran's 
pay records be reviewed to determine if he had received combat 
pay for such service.  The JSRRC also determined that retired 
documentation for the 70th Aviation Detachment could not be 
located.  Although the RO formally determined in January 2010 
that the Veteran had not provided sufficient information to 
attempt corroboration of his claimed in-service stressors, the 
Board notes that the Veteran subsequently submitted additional 
information regarding these stressors in April 2010.  The Board 
also notes that it is bound by the Court's decision.  
Accordingly, on remand, the RO/AMC should take appropriate steps 
to attempt to corroborate the Veteran's claimed in-service 
stressor of being on aircraft during missions which involved 
picking up body bags all over southeast Asia, including on TDY in 
Vietnam, while he was assigned to the 70th Aviation Detachment in 
Thailand from August 1970 to July 1971.

The Board observes that, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Among other things, the provisions of this amendment apply to 
applications for service connection for PTSD that were pending 
before VA on or after July 13, 2010, because the Court vacated a 
Board decision on an application and remanded it for 
readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010).  The 
Board observes further that the Veteran was examined for PTSD 
most recently in August 2001.  Given the length of time which has 
elapsed since this examination, the liberalizing change in the 
relevant regulations, and because the Veteran's service 
connection claim for PTSD is being remanded for other 
development, the Board also finds that, on remand, the RO/AMC 
should schedule the Veteran for updated VA examination to 
determine the nature and etiology of his PTSD.

The Veteran also has contended that his current diabetes mellitus 
is related to active service.  The Veteran has contended 
specifically that he was exposed to herbicides during active 
service while on TDY in Vietnam and such exposure caused him to 
develop his current diabetes mellitus.  Because adjudication of 
the Veteran's service connection claim for PTSD may impact 
adjudication of his service connection claim for diabetes 
mellitus, the Board concludes that the latter claim also should 
be remanded.  The Board notes in this regard that, although the 
Veteran was examined most recently for diabetes mellitus in 
December 2009, the VA examiner did not provide an opinion at that 
examination as to whether diabetes mellitus was related to active 
service.  Thus, on remand, the VA examiner who conducted the 
December 2009 VA examination should be asked to provide an 
addendum to the examination report which addresses the contended 
causal relationship between diabetes mellitus and the Veteran's 
active service.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for PTSD and/or diabetes mellitus since 
active service.  Obtain all VA treatment 
records which have not been obtained already.  
Once signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and communicated 
to the Veteran.

2.  Take all appropriate action to attempt to 
corroborate the Veteran's assertion that he 
served on aircraft during missions which 
involved picking up body bags of deceased 
soldiers all over southeast Asia, including 
while on TDY in the Republic of Vietnam, 
during active service.  The Veteran's service 
personnel records indicate that he was 
assigned to the 70th Aviation Detachment in 
Thailand between August 1970 and July 1971.  
The Veteran's active service pay records 
indicate that he served in a "combat zone" 
between January and March 1971.  Obtain unit 
records for the 70th Aviation Detachment for 
the period from January 1, 1971, to March 31, 
1971, and determine whether the Veteran 
served on aircraft during missions which 
involved picking up body bags of deceased 
soldiers all over southeast Asia, including 
while on TDY in the Republic of Vietnam, 
during this time period.

3.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his claimed PTSD.  The claims 
file should be provided to the examiner 
for review.  Based on the results of the 
Veteran's examination and a review of the 
claims file, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that PTSD, if diagnosed, is 
related to active service or any incident of 
such service.  If PTSD is diagnosed, then the 
examiner should identify the in-service 
stressor(s) on which the diagnosis is based.  
The examiner also should identify, if 
possible, any acquired psychiatric disability 
other than PTSD experienced by the Veteran 
and whether the Veteran's PTSD symptomatology 
can be distinguished from symptomatology 
attributed to any acquired psychiatric 
disability other than PTSD.  A complete 
rationale should be provided for any opinion 
expressed.

4.  Contact the VA Medical Center in 
Montgomery, Alabama, and request that the VA 
examiner who conducted the Veteran's 
December 8, 2009, diabetes mellitus 
examination provide an addendum to that 
examination report.  The claims file should 
be provided to this VA examiner for his 
review.  After reviewing the claims file, 
this VA examiner is asked to opine in an 
addendum whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's diabetes 
mellitus is related to active service or any 
incident of such service, including his 
alleged in-service herbicide exposure.  A 
complete rationale should be provided for any 
opinion expressed in this addendum.

5.  If, and only if, the VA examiner who 
conducted the Veteran's December 8, 
2009, diabetes mellitus examination is 
not available, then schedule the Veteran 
for another appropriate examination to 
determine the nature and etiology of his 
diabetes mellitus.  The claims file should 
be provided to the examiner for review.  
Based on a the results of the Veteran's 
examination and a review of the claims file, 
the examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that diabetes mellitus, if diagnosed, is 
related to active service or any incident of 
such service, to include specifically the 
Veteran's alleged in-service herbicide 
exposure.  A complete rationale should be 
provided for any opinion expressed.

6.  Thereafter, readjudicate the Veteran's 
claims of service connection for PTSD and for 
diabetes mellitus, including as secondary to 
herbicide exposure.  When adjudicating the 
Veteran's PTSD claim, the RO should consider 
the application of the revised regulations 
regarding verification of stressors based on 
fear of hostile military or terrorist 
activity.  See 75 Fed. Reg. 39843 (July 13, 
2010).  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

